DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 October 2021 was filed after the mailing date of the first action on the merits. The submission includes a statement as set forth in 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Response to Amendment
Applicant’s amendments filed 13 August 2021 with respect to the specification and drawings have been fully considered and are deemed to overcome the previous objections. 

Response to Arguments
Applicant's arguments filed 13 August 2021 stating “Applicant respectfully contends that one of ordinary skill in the art would understand that the terms ‘a processor,’ ‘a computer readable hardware storage device’ and ‘a computer system’ connote sufficient structure to not invoke 35 U.S.C. § 112(f)” have been fully considered. After further consideration, the Office agrees and notes that “a computer readable hardware storage device” and “a computer system” is hereby considered not to invoke 35 U.S.C. 112(f).
Applicant’s arguments filed 13 August 2021 stating “Applicant respectfully contends that the positioning system is claimed as sending signals to a moving part of a wind turbine from which direction information, speed information, and orientation are determined. Applicant respectfully contends that such a system connotes sufficient structure to not invoke 35 U.S.C. § 112(f)” have been fully considered but they are not persuasive. The Office respectfully notes that “sending signals to a moving part of a wind turbine from which direction, information, speed information, and orientation are determined”, insofar as it accurately describes claim limitations, does not include and/or imply any structure that is sufficient to achieved the claimed function “positioning” of the 335 U.S.C. 112(f) limitation “positioning system” (i.e., a system for positioning). However, after further consideration, it is noted that the specification at par. [0022], [0032]-[0035], and [0046] sufficiently identifies corresponding structure of the 35 U.S.C. 112(f) limitation “positioning system”. Accordingly, the previous corresponding 35 U.S.C. 112(a) and 112(b) rejections are withdrawn. 
Applicant’s arguments filed 13 August 2021 in regards to patent eligibility under 35 U.SC. 101 have been fully considered. After consideration of the amended claims filed 18 August 2021, the Office does not agree that the claims are patent eligible under 35 U.S.C. 101 (see corresponding analysis in the 35 U.S.C. 101 section below). The following responses are provided to Applicant’s remarks:
-“Here, the claims as amended as a whole are not directed to such ideas, but rather simply involve them. The claims are directed to a method for operating a wind turbine pursuant to a calibration of a yaw system in an improved and novel manner” (pp.14-15) - Initially, it is respectfully noted that the only independent claim that is a method is claim 1, which is directed towards “A method for determining an orientation of a rotor plane”, not a method for operating a wind turbine. Nevertheless, it is respectfully noted that the recitation “operating the wind turbine after the calibrating of the yaw system”, at the least, is not sufficient to integrate the identified 
- “Moreover, Applicant contends that the claims as amended could not be ‘done through the utilization of pen and paper’” - The Office agrees with this statement due to at least the recitation “determining a direction information of a moving part of a wind turbine on a basis of at least one signal of a positioning system received at the moving part” (claims 1 and 10), but respectfully notes that the amended claims are nonetheless deemed to be patent ineligible due to being directed towards a mathematical concept.
-“For example, the claimed methods recite ‘an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.’ Here, the claims recite detailed method steps including calibrating a yaw system of the wind turbine based on the determining the direction information, the determining the speed information, and the determining the orientation; and operating the wind turbine after the calibrating of the yaw system” - The Office respectfully disagrees on the basis that the claimed extra-solution activity of “calibrating a yaw system…” amounts to mere data transmittal and the “operating the wind turbine after the calibrating of the yaw system” is, at the least, well-understood, routine, conventional activity and, thus, do not amount to significantly more than the judicial exception or integrate the judicial exception into a practical application, as explained below in the 35 U.S.C. 101 rejection(s).
-“Notably, the Examiner has not rejected the language now incorporated into independent claim 1 (taken from dependent claim 2) under § 102 or § 103. While Applicant recognizes that the search for an inventive concept under § 101 is not equivalent to analysis under § 102 or §103, surely if the additional elements were well known, routine and/or conventional there would be prior art which anticipated the claims or rendered them obvious” - It is respectfully noted that the 
Applicant’s arguments filed 13 August 2021 stating the amendments to claims 1 and 10, overcome the previous prior art rejections have been fully considered and they are persuasive.
Claim Objections
Claims 1 and 3-13 are objected to because of the following informalities:   
In claim 1, the entirety of line 5 should be deleted (since it is superfluous in light of lines 9 and 10).
Dependence of claims 3, 4, and 8 should be changed from “claim 2” to --claim 1-- (to correct an apparent oversight)(note: the amendments to claim 1 incorporate, at least, all of the limitations of previous claim 2).
In claim 3, -- the orientation of the rotor plane being determined on the basis of at least the determined direction information and the corresponding speed information includes: determining-- (note: at least is included in response to a suggestion to overcome a 112(b) rejection stated below) should be added after “wherein” (line 1), “is determined” (line 3) should be deleted, and “, further wherein the orientation of the rotor plane is determined on a basis of the determined speed information in relation to the north-south direction and the speed information in relation to an east-west direction” should be deleted (all to improve the formality of the claim)(note: in light of at least Figure 3, the limitations of claim 3 are deemed to further limit the determination of the orientation of the rotor plane based on “direction information” and “speed information” recited in claim 1).
In claim 4, --and wherein the orientation of the rotor plane being determined on the basis of at least the determined direction information and the corresponding speed information includes: determining-- (note: at least is included in response to a suggestion to overcome a 
In claim 6, line 1, “received” should be changed to --at least one-- (to improve the formality of the claim - see claim 1, line 4).
In claim 7, line 2 “GPS” should be deleted (since it is superfluous in light of limitations of claim 6).
In claim 8, lines 1-2, “the orientation of the rotor is determined on basis of the determined direction information having a” should be changed to --the-- (to remove duplicative limitations and imbue proper antecedent basis practice) and --is-- should be added before “above” (for grammatical purposes in response to the above deletion).
In claim 9, last line, “is determined on basis of the determined movement information” should be changed to --being determined on the basis of at least the determined direction information and the corresponding speed information includes the determined movement information-- (to improve the formality of the claim)(notes: at least is included in response to a suggestion to overcome a 112(b) rejection of claim 1 stated below; in light of at least Figure 4, the limitations of claim 9 are deemed to further limit the determination of the orientation of the rotor plane based on “direction information” and “speed information” recited in claim 1).
In claim 10, the entirety of lines 6 and 7 should be deleted (since the recitations therein are superfluous in light of lines 11 and 12).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a positioning system” (claims 1 and 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: a GPS-sensor and a GPS module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
After further consideration, it is noted that the recitations “a computer readable hardware storage device” (claim 12) and “a computer system” (claim 13) are not deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 2A, prong 1 - claim 1 recite(s) “determining the orientation of the rotor plane, wherein the speed information corresponds to the respective direction information;… wherein the orientation of the rotor plane is determined on the basis of the determined direction information and the corresponding speed information”, which is a judicial exception since it is a mathematical concept (i.e., a mathematical calculation - see MPEP 2106.04(a)(2)(I)(C) stating “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the ‘mathematical concepts’ grouping” and “a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation).
Step 2A, prong 2 and Step 2B - claim 1 does not include limitations that integrate the judicial exception into a practical application and additional elements that results in significantly more than the judicial exception:
-the pre-solution activities recited as “determining a direction information [on a basis of at least one signal of a positioning system]” and “determining a speed information [on a basis of at least one signal of a positioning system]” amount to mere data gathering and, thus, does not impose any meaningful limits on the judicial exception or amount to significantly more (see MPEP 2106.05 A stating “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea”);

- the post-solution activity “operating the wind turbine after the calibrating of the yaw system” is not tied to any of the other steps except to place it in temporal relationship (i.e., “after”) to “calibrating” and/or is so broad/vague as to permit corresponding with activities (e.g., performing sensing of wind direction) that are completely unrelated to “calibrating of the yaw system”. Furthermore, it is necessary for a wind turbine, which is the field of use of the judicial exception, to operate and, thus, “operating the wind turbine” is well-understood, routine, conventional activity.
The limitations of claims 3, 4, and 6-8 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely specify the type of information used in the steps of the pre-solution activity. The limitations of claim 5 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely recite known structures (i.e., rotor, nacelle, tower) of the environment / apparatus (i.e., a wind turbine) in which it is used. The limitations of claim 9 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely recite known structures (i.e., tower, nacelle) of the environment (i.e., a wind turbine) in which it is used and specify the type of information used in the steps of the pre-solution activity. Claim 10 is directed towards “A wind turbine” incorporating the same steps of the method of claim 1 and, thus, is subject to the same analysis as presented above with respect to claim 1. The limitations of claims 11-13 do not integrate the judicial exception into a practical application and do not amount to significantly more 
Accordingly, claims 1 and 3-13 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 10-13 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter scenario).

In claim 10, the limitation recited as “a processor that is arranged for: determining direction information...; determining a speed information…; calibrating a yaw system…; and operating the wind turbine” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not indicate that calibration of a yaw system and/or operating the wind turbine is/are performed by a processor that also performs determining direction information and speed information. 

In claim 11, the limitation recited as “A device comprising and/or being associated with a processor and/or hard-wired circuit and/or a logic device that is arranged such that the method according to claim 1 is executable thereon” in light of the antecedent limitations “determining direction information...; determining a speed information…; calibrating a yaw system…; and operating the wind turbine” (claim 1) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not indicate also performs determining direction information and speed information. 

In claim 12, the limitation recited as “A computer program product… to implement the method according to claim 1” in light of the antecedent limitations “determining direction information...; determining a speed information…; calibrating a yaw system…; and operating the wind turbine” (claim 1) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not indicate that calibration of a yaw system and/or operating the wind turbine are performed by “A computer program product… to implement the method according to claim 1” that also performs determining direction information and speed information. 

In claim 13, the limitation recited as “A computer readable medium… to perform the steps of the method according to claim 1” in light of the antecedent limitations “determining direction information...; determining a speed information…; calibrating a yaw system…; and operating the wind turbine” (claim 1) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not indicate that calibration of a yaw system and/or operating the wind turbine are performed by “A computer readable medium… to perform the steps of the method according to claim 1” that also performs determining direction information and speed information. 






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitations recited as “calibrating a yaw system of the wind turbine based on… the determining the orientation” and “operating the wind turbine after the calibrating of the yaw system” render the claim indefinite in light of the invention being characterized as “A method for determining an orientation of a rotor plane of a wind turbine”. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In the instant case, the boundaries / scope of the claim are unclear since the instant limitations are necessarily outside the scope established by “A method for determining an orientation of a rotor plane” (note: the body of the claim separately recites “determining the orientation of the rotor plane” / “the orientation of the rotor plane is determined…”, which satisfies the aim “for determining an orientation of a rotor plane” of the claimed method). Due to dependency, this rejection also applies to claims 3-9 and 11-13. In order to overcome this rejection, the Office recommends changing the characterization of the invention to --A method--.

In claim 11, the limitation recited as “A device comprising and/or being associated with a processor and/or hard-wired circuit and/or a logic device” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. The phrase “or being associated with” supplants the antecedent “comprising”, and the phrase “associated with” is ambiguous/unclear as to the 
Examiner’s Comment
The prior art of record does not disclose the combination of limitations including “determining a speed information of the moving part of the wind turbine on a basis of the at least one received signal of the positioning system, wherein the speed information corresponds to the respective direction information;- wherein the orientation of the rotor plane is determined on the basis of the determined direction information and the corresponding speed information; and - calibrating a yaw system of the wind turbine based on the determining the direction information, the determining the speed information, and the determining the orientation” (claims 1 and 10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745